—Order unanimously affirmed with costs. Memorandum: Plaintiffs commenced this action to recover for injuries allegedly sustained by Fawwaz Abdallah (plaintiff) when defendant’s vehicle struck the vehicle driven by plaintiff. Plaintiff alleged that he sustained a significant disfigurement and a significant limitation of use of a body function or system (see, Insurance Law § 5102 [d]). Supreme Court properly granted defendant’s cross motion for summary judgment dismissing the complaint. Defendant met his initial burden on the motion by demonstrating that plaintiff did not *918sustain a serious injury under either of those prongs of the No-Fault statute (Insurance Law § 5102 [d]; see, Gaddy v Eyler, 79 NY2d 955, 956-957; Barbarulo v Allery, 271 AD2d 897, 898-899; Dyagi v Newburgh Auto Auction, 251 AD2d 619; Jordan v Baine, 241 AD2d 894, 896; Hutchinson v Beth Cab Corp., 204 AD2d 151; Koppelmann v Lepler, 135 AJD2d 507). Defendant’s examining physician opined that plaintiff had made a full recovery from the accident and had not suffered any permanent or significant injury, disability or disfigurement (see, Delaney v Lewis, 256 AD2d 895, 897). The physician’s opinion is supported by plaintiff’s medical records, which set forth plaintiff’s subjective complaints but contain no objective medical findings in support of such complaints (see, Barbarulo v Allery, supra, at 900; Evans v Beebe, 267 AD2d 828, 829, lv denied 94 NY2d 762), and which establish the insignificant nature of plaintiff’s lacerations. Further, plaintiffs own doctors characterized plaintiffs head injuries as “minor” or “trivial,” which is insufficient to establish a significant limitation (see, Delaney v Lewis, supra, at 897; Broderick v Spaeth, 241 AD2d 898, lv denied 91 NY2d 805).
Plaintiff failed to raise a triable issue of fact concerning whether he had sustained a significant limitation or significant disfigurement as a result of the accident (see, Gaddy v Eyler, supra, at 957; Barbarulo v Allery, supra, at 899-900; Dyagi v Newburgh Auto Auction, supra; Jordan v Baine, supra, at 896). (Appeal from Order of Supreme Court, Erie County, Michalek, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Pine, Hayes, Kehoe and Burns, JJ.